DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over KITA (USPGPUB 2017/0279907) and further in view of FU (USPGPUB 2019/0286816).

As per claims 1,9,10 KITA disclosed a behavior analysis system comprising: a generation unit that generates a behavior data group including a plurality of behavior data on an analysis target basis; a conversion unit that converts the behavior data group of each of a plurality of analysis targets by converting a parameter which depends on the analysis target out of parameters included in the behavior data group into a parameter which does not depend on the analysis target (Paragraph. 0213) [In step 23 of the behavior analysis processing according to above-described embodiments, the behavior analysis part 53 identifies an element and a type of a behavior performed by a user in a period corresponding to a particular behavior. In this step, a behavior of the user can be identified based on various types of information grasped by the behavior analysis apparatus 1. For example, a type or intensity of a job or sport, etc. can be identified by analyzing biometric information, motion information, or environmental information.]; 

However, Kita did not disclose in detail and an analysis unit that performs analysis by using the converted behavior data group of the plurality of analysis targets. 

In the same field of endeavor FU disclosed, “Obtaining the target data processing features in at least one manner among statistical analysis, machine learning, and behavior pattern analysis (Paragraph. 0029)”.

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have incorporated Obtaining the target data processing features in at least one manner among statistical analysis, machine learning, and behavior pattern analysis as taught by FU in the method and system of Kita to effectively reduce the data loss and increasing the security and reliability of data and the electronic device.

As per claim 2 KITA-FU disclosed wherein the conversion unit converts a parameter which depends on the analysis target into a parameter indicating whether or not the same behavior was performed in the past (KITA, Paragraph. 0105) [By contrast, an acceleration in the vertical direction in a resting state is 0.004 G or less in many cases. The thresholds Th1 to Th4 can be set by taking advantage of these various acceleration parameters relating to behavior analysis. These specific numerical values are merely illustrative and variable depending on individual differences, and the like. Thus, these numerical values can be corrected to more suitable numerical values by performing calibration].  

As per claim 3 KITA-FU disclosed wherein the analysis unit calculates an appearance frequency for each pattern of a parameter included in the converted behavior data group of the plurality of analysis targets (KITA, Paragraph. 0105) [By contrast, an acceleration in the vertical direction in a resting state is 0.004 G or less in many cases. The thresholds Th1 to Th4 can be set by taking advantage of these various acceleration parameters relating to behavior analysis. These specific numerical values are merely illustrative and variable depending on individual differences, and the like. Thus, these numerical values can be corrected to more suitable numerical values by performing calibration].  

As per claim 4 KITA-FU disclosed further comprising a ranking unit that ranks the behavior data group by using an abnormal degree of behavior based on at least one of behavior included in the converted behavior data group and the appearance frequency (KITA, Paragraph.113-115).  

As per claim 5 KITA-FU disclosed whereinDocket No. J-19-0252 26 the ranking unit performs the ranking by using a randomness of behavior included in the converted behavior data group of the plurality of analysis targets as an index of the anomaly degree (KITA, Paragraph.0125-0127).  

As per claim 6 KITA-FU disclosed wherein the ranking unit performs the ranking based on K/L, where the number of behavior data included in the behavior data group is L, and the number of types of behavior included in the behavior data group is K (KITA, Paragraph.0125-0127).  

As per claim 7 KITA-FU disclosed wherein the ranking unit performs the ranking based on a product of K/L and the appearance frequency (KITA, Paragraph. 0162-0164).  

As per claim 8 KITA-FU disclosed wherein the behavior data group is a sequence in which a plurality of behavior data included in the behavior data group are arranged in order based on occurrence time of behavior (KITA, Paragraph.0067).

Conclusion
9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

10.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443